Citation Nr: 1131387	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-33 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an effective date earlier than December 15, 2000, for the award of a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The appellant had active duty from April 1955 to April 1958 and from October 1966 to August 1968.  He also was a member of the United States Army Reserve and the Army National Guard, during which he performed periods of active and inactive duty for training.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In a decision dated in February 2009, the Board denied the appellant's appeal, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In a Memorandum Decision dated in March 2011, the Court vacated the February 2009 Board decision and remanded the case to the Board for further appellate review consistent with the decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon receipt of the Board's June 2011 "90-Day Letter," the appellant's attorney requested a Travel Board Hearing at the RO.  The request is timely.  See 38 C.F.R. § 20.1304(a) (2010).

Accordingly, the case is REMANDED for the following action:

The RO shall schedule a hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.  If he wishes to withdraw the request for the hearing, that should be done by written document submitted to the RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


